internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 7-plr-140289-01 date date legend corporation state a b c d e dear we received your letter requesting rulings for corporation under sec_216 sec_305 and sec_311 of the internal_revenue_code this letter responds to your request corporation is a cooperative_housing_corporation organized under the laws of state corporation owns a building which consists of a residential units and a ground floor that contains b nonresidential units currently c shares of common_stock of corporation are issued and outstanding all of the outstanding common_stock has been allocated to the residential units no stock has been allocated to the nonresidential space on the ground floor the local zoning law and building code regulations currently permit modification of the commercial unit to residential use the size and location of the nonresidential space is such that with certain modifications it could be reasonably converted into residential units comparable to the existing residential units in the building the nonresidential unit is currently leased to a commercial tenant corporation proposes to issue d shares of its authorized but unissued stock allocable to the nonresidential space a proprietary lease will entitle the owners of the stock as against corporation to occupy the nonresidential space for dwelling purposes solely by reason of the ownership of such shares corporation further proposes to distribute to its current tenant stockholders the d plr-140289-01 shares of stock that will be allocated to the nonresidential space the tenant- stockholders then plan but are not required to contribute the shares of stock allocated to the nonresidential space to a limited_liability_company llc in exchange for e of the membership interests in the llc the llc will perform certain activities in connection with its ownership of the shares of stock allocated to the nonresidential space you requested the following rulings the issuance of d shares of corporation stock by corporation to the nonresidential space and the possible nonresidential use of the unit will not prevent corporation from qualifying as a cooperative_housing_corporation under sec_216 for purposes of sec_216 the income corporation receives from the llc or from any stockholders who choose not to transfer their shares to the llc will be income derived from tenant-stockholders the proposed stock_distribution by corporation will not be treated as a distribution to the tenant-stockholders to which sec_301 applies by reason of sec_305 or c but will constitute a distribution to which sec_305 applies thus the distribution will not result in taxable_income to any of the corporation’s shareholders no gain_or_loss will be recognized to the corporation upon the distribution of the stock in accordance with sec_311 the transfer to a newly formed llc by some or all of corporation’s shareholders of their newly received shares will have no adverse affect upon any of the above conclusions ruling_request sec_1 and sec_216 provides that in the case of a tenant-stockholder as defined in subsection b there shall be allowed as a deduction amounts not otherwise deductible paid_or_accrued to a cooperative_housing_corporation within the taxable_year but only to the extent that such amounts represent the tenant-stockholder’s_proportionate_share of- the real_estate_taxes allowable as a deduction to the corporation under sec_164 which are paid_or_incurred by the corporation on the houses or apartment building and on the land on which such houses or building are situated or the interest allowable as a deduction to the corporation under sec_163 which is paid_or_incurred by the corporation on its indebtedness contracted- plr-140289-01 a in the acquisition construction alteration rehabilitation or maintenance of the houses or apartment building or b in the acquisition of the land on which the houses or apartment building are situated sec_216 provides that the term cooperative_housing_corporation means a corporation- a having one and only one class of stock outstanding b each of the stockholders of which is entitled solely by reason of his ownership of stock in the corporation to occupy for dwelling purposes a house or an apartment in a building owned or leased by such corporation c no stockholder of which is entitled either conditionally or unconditionally to receive any distribution not out of earnings_and_profits of the corporation except on a complete and partial_liquidation of the corporation and d percent or more of the gross_income of which for the taxable_year in which the taxes and interest described in sec_216 are paid_or_incurred is derived from tenant-stockholders sec_216 provides that the term tenant-stockholder means a person who is a stockholder in a cooperative_housing_corporation and whose stock is fully paid-up in an amount not less than an amount shown to the satisfaction of the secretary as bearing a reasonable relationship to the portion of the value of the corporation’s equity in the houses or apartment building and the land on which situated which is attributable to the house or apartment which such person is entitled to occupy sec_1_216-1 provides in relevant part that in order to qualify as a cooperative_housing_corporation under sec_216 each stockholder of the corporation whether or not the stockholder qualifies as a tenant-stockholder under sec_216 and sec_1_216-1 must be entitled to occupy for dwelling purposes an apartment in a building or a unit in a housing development owned or leased by such corporation the stockholder is not required to occupy the premises the right as against the corporation to occupy the premises is sufficient such right must be conferred on each stockholder solely by reasons of his or her ownership of stock in the corporation that is the stock must entitle the owner thereof either to occupy the premises or to a lease of the premises the fact that the right to continue to occupy the premises is dependent upon the payment of charges to the corporation in the nature of rentals or assessments is immaterial revrul_90_35 1990_1_cb_48 provides conditions under which allocating plr-140289-01 shares of stock to non-residential apartments will not prevent a cooperative_housing_corporation from meeting the requirements of sec_216 based on the information submitted and representations made and applying the standard of revrul_90_35 we conclude that the allocation of d shares of corporation stock to the nonresidential space and the possible nonresidential use of the unit will not affect the status of corporation as a cooperative_housing_corporation within the meaning of sec_216 and for purposes of sec_216 the income corporation receives from the llc or from any stockholders who choose not to transfer their shares to the llc will be income derived from tenant-stockholders provided that the fully paid-up requirement of sec_216 is met ruling_request sec_3 and sec_305 provides the general_rule that except as otherwise provided gross_income does not include the amount of any distribution of the stock of a corporation made by the corporation to its shareholder with respect to its stock sec_305 provides that distributions in lieu of money disproportionate distributions distributions of preferred_stock on common_stock distributions of preferred_stock and distributions of convertible preferred_stock are treated as sec_301 distributions of property under sec_305 and sec_1_305-7 a change in conversion ratio a change in redemption price a difference between redemption price and issue_price a redemption which is treated as a distribution to which sec_301 applies or any transaction having a similar effect on the interest of any shareholder may be treated as a distribution with respect to any shareholder whose proportionate interest in the earnings_and_profits or assets of the corporation is increased by such change difference redemption or similar transaction sec_311 provides that except as provided in sec_311 no gain_or_loss is recognized to a corporation on the distribution not in complete_liquidation with respect to its stock of its stock or rights to acquire its stock or property sec_311 provides that gain is recognized by a corporation if it distributes property to a shareholder and the fair_market_value of such property exceeds its adjusted_basis sec_307 and sec_1_307-1 provide that if a shareholder receives stock as a distribution on stock previously held and under sec_305 such distribution is not includible in gross_income then the basis of the stock with respect to which the distribution was made shall be allocated between the old and the new stocks in proportion to the fair market values of each on the date of the distribution based on the foregoing we conclude with respect to ruling_request sec_3 and that plr-140289-01 the proposed distribution by corporation of the shares will be a nontaxable stock_distribution excluded from the gross_income of the tenant-stockholders under ' a and the proposed distribution of the shares will not result in the recognition of gain_or_loss by corporation in accord with ' a further the cost or other basis of the stock in corporation held by a shareholder immediately prior to the distribution of the shares will be allocated between the stock immediately prior to the distribution of the shares and the shares received in the distribution in proportion to the fair_market_value of the stocks of each immediately after the distribution in accordance with ' a additionally the proposed distribution of the shares will not diminish the earnings_and_profits of corporation available for later dividend distributions within the meaning of sec_316 sec_1_312-11 and c ruling_request based on the information submitted and representations made we conclude that the transfer to a newly formed llc by some or all of corporation’s shareholders of their newly received shares will have no adverse affect upon ruling_request sec_1 or except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination s sincerely joseph h makurath senior technician reviewer branch office of associate chief_counsel passthroughs and special industries
